Granger, O. J.
2 I. The only authority of Farley to sign the note in suit is contained in the resolutions set out above, and we concur in the conclusion of the district court that the note was signed without authority, and hence it was not the note of the defendant.
3 II. Appellant makes the point that the note is valid because of acquiescence and ratification by the defendant. The district court must have found against plaintiff on this question, or it would have given judgment for him. In fact it appears from ah opinion in the record that the court found there was no such acquiescence or ratification as to validate the note. It would seem that notice ■of the making of the note would be necessary before the de-fendant could be estopped to deny its validity, and no such fact is established. See Eggleston v. Mason, 84 Iowa, 630. 'These considerations seem to us conclusive of this case, and ■the judgment is affirmed.